et!) Sprint > 8:07 AM oft z=:
< Aman Shahani Or &

the car parts he wanted. | need the
address for his card ending 2703 ibq

Otherwise he will be calling you
tomorrow

Today

Aman can you get my retainer processed ASAP
until | get this end worked out with KH. | am
working a lot of hrs here and causing problems a...

Hi
Retainer processed

Have you made a payment to the hotel in
san diego where we are going today?

I'm handling that with Jason - he will
update you once everything is clear - I'm
waiting for KH feedback on things also?

Understood i spoke with him before you
called him. Im good

Feedback from KH? What info do you
need?

5 oO} : GY
